DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6,7-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the longitudinal axis" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites “ the fabric body” in line 16, there is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites “ the longitudinal axis” in line 3, therein is insufficient antecedent basis for the limitation in the claim.
Claims 9-17 are rejected as being indefinite as claims 8-17 are dependent on claim 7.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5,6 are rejected under 35 U.S.C. 103 as being unpatentable over Ducruet (EP1685766)(hereinafter Ducruet).
Regarding claim 1, Ducruet teaches an outerwear garment (fig 1), comprising: a torso body having an inner surface and an outer surface (fig 1, the jacket has an outer surface and an inner surface), the torso body defining a pass –through opening surrounded by the torso body and extending through the inner surface and the outer surface (fig 5, the opening opened and closed by the zipper 23, the opening extending through the inner surface and the outer surface of the lower part 22 of the jacket, the opening is surrounded by the inner surface and the outer surface of the flap 20 and the main zipper 17 of the jacket ) and a pocket opening (an opening of the pocket 15) extending at least through the outer surface; a waist gaiter (fig 1, a skirt 18) coupled to the inner surface (fig 1); wherein the pass through opening provides access to a space defined between the pocket and the waist gaiter (figs 1, 5, the opening opened and closed by the zipper 23 provides an access to the space between the skirt 18 and the lower part 22 of the jacket). 
Ducruet does not explicitly teach a pocket extending inwardly from the outer surface at the pocket opening. However, it is obvious to one of the ordinary skill in the art before the effective filing date of the invention to recognize that the pocket 15 extending inwardly from the outer surface of the jacket a the pocket opening for the benefit of providing an access to the containing space of the pocket.
Regarding claim 2, Ducruet does not teach the pass-through opening is positioned to receive a waist belt of a backpack worn over the torso body. However, Ducruet teaches the opening is for the harness worn over the torso body without taking off the jacket. It is obvious to one of the ordinary skill in the art before the effective filing date of the invention to recognize that the waist belt of a backpack can be worn over the torso body without taking off the jacket by the pass through opening. It is noted that “the pass-through opening is positioned to receive a waist belt of a back-pack worn over the torso body” is the intended use of the claimed invention.
Regarding claim 3, Ducruet teaches a closure assembly for selectively closing the pass-through opening (fig 5, the opening is closed by the zipper 23).
Regarding claim 5, Ducruet teaches the torso body comprises a first front torso portion and a second front torso portion, the first front torso portion and second front torso portion being selectively coupled along a longitudinal axis (fig 1, para [0012], two front portions are connected by the main slide fastener 17, extending vertically over the entire height of the jacket 10).
Regarding claim 6, Ducruet teaches the pocket opening and pass-through opening are disposed along an axis perpendicular to the longitudinal axis (figs 2, 3).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ducruet (EP 1685766) in view of Picot (US 20150020288)(hereinafter Picot).
Regarding claim 4, Ducruet does not teach the closure assembly comprises a bi-directional zipper assembly. However, in the same field of endeavor, Picot teaches the closure assembly (fig 9A) for selectively closing the access to the inside of the garment at the two side of upper body garment (50) and the closure system comprises a one-way or two-way zipper (para [0074]).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the zipper of Ducruet with the two way zipper of Picot for the benefit of selectively adjusting the opening to get access to the inside of the upper garment. 
Claims 7-13, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ducruet (EP 1685766) in view of Simmons (US 20100282803)(hereinafter Simmons).
Regarding claim 7, Ducruet teaches an outer garment (fig 1) comprising: a torso body having an inner surface and an outer surface (fig 1, the jacket has an outer surface and an inner surface), the outer surface defining a first front torso portion, a second front torso portion, a rear torso portion, a first lateral portion extending between the first front torso portion and the rear torso portion on a first side, and a second lateral portion extending between the second front torso portion and the rear torso portion on a second side (fig 2, the jacket 10 at the outer surface has two front torso portions , two lateral portions, and a rear torso portion);
a garment closure assembly disposed along a longitudinal axis of the torso body selectively coupling the first front torso portion and the second torso portion (fig 1, para [0012], two front portions are connected by main slide fastener 17, extending vertically over the entire height of the jacket 10);
a waist gaiter coupled to the inner surface and having a skirt extending around at least a portion of the inner surface (fig 1, a skirt 18 coupled to the inner surface of the jacket 10 and having a layer surrounding the lower torso portion); 
wherein the outer surface further defines:
	a first pass through opening extending through the torso body, thereby providing access to a space defined between the torso body and the skirt (fig 5, the opening opened and closed by the zipper 23, the opening extending through the inner surface and the outer surface of the lower part 22 of the jacket; the opening opened and closed by the zipper 23 provides an access to the space between the skirt 18 and the lower part 22 of the jacket); and 
	a first pocket opening (an opening of the pocket 15), the first pocket opening providing access to a first pocket (15) disposed within the torso body (fig 2), wherein the space is between the first pocket and the waist gaiter (figs 1,5, as the pocket 15 is at the outer layer, by opening the zipper 23, the user can access to the space between the first pocket 15 and the waist gaiter).
Ducruet does not teach the first pocket disposed between the first pass through opening and the garment closure assembly. However, in the same field of endeavor, Simmons teaches the pocket disposed between the first pass through opening and the garment closure assembly (fig 3A, 3B, two pockets at two front portion, a pass through opening at the lateral portion of the jacket).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the position of the pass through opening of Ducruet with the position of the pass through opening of Simmons for the benefit of providing an access for waist strap of the load carrying member such as a backpack or an airbag without taking off the jacket.
Regarding claim 8, Ducruet teaches the first pocket opening and first pass through opening are disposed along an axis perpendicular to a longitudinal axis (figs 2,3).
Regarding claim 9, Simmons teaches the pocket opening disposed between the pass through opening and the garment closure assembly (fig 3A, 3B, two pocket openings at two front portion, a pass through opening at the lateral portion of the jacket, then the pocket opening disposed between the pass through opening and the garment closure assembly).
Regarding claim 10, Ducruet teaches the torso body extends from a collar end to a hem end (fig 2).
Regarding claim 11, Ducruet teaches the garment closure assembly extends from the collar end to the hem end (fig 1, para [0012], the main slide fastener 17 extending vertically over the entire height of the jacket 10).
Regarding claim 12, Ducruet teaches a pass through closure assembly for selectively closing at least a portion of the first pass through opening (fig 5, the opening is selectively closed by the zipper 23).
Regarding claim 13, Ducruet teaches the first pass through closure assembly comprises a zipper (fig 5, the zipper 23).
Regarding claim 15, Ducruet teaches the outerwear garment comprises a jacket (fig 1).
Regarding claim 16, Simmons teaches the pass through opening is disposed on the lateral portion of the body (fig 3A, the pass through opening between the arm opening and torso opening (claim 1), para [0027], the straps 106 attached to an inner surface of the front panel of the garment at the shoulders and sides).
Regarding claim 17, Ducruet teaches a second pass through opening extending through the torso body (fig 5, the opening opened and closed by the zipper 24, the opening extending through the inner surface and the outer surface of the lower part 22 of the jacket), and a second pocket opening (an opening of the pocket 16), the second pocket opening providing access to a second pocket (16) disposed within the torso body (fig 2). Simmons teaches the second pocket disposed between the second pass through opening and the garment closure assembly (fig 3A, 3B, two pockets at two front portions, two pass through openings at lateral portions of the jacket).
Regarding claim 18, Ducruet teaches the first pass through opening extends through the first lateral portion and the second pass through opening extends through the second lateral portion (fig 3A, the pass through opening between the arm opening and torso opening (claim 1), para [0027], the straps 106 attached to an inner surface of the front panel of the garment at the shoulders and sides).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ducruet (EP1685766) in view of Simmons (US 20100282803) further in view of Picot (US 2015002088).
Regarding claim 14, Ducruet does not teach the zipper comprises a two-way zipper. However, in the same field of endeavor, Picot teaches the closure assembly (fig 9A) for selectively closing the access to the inside of the garment at the two side of upper body garment (50) and the closure system comprises a one-way or two-way zipper (para [0074]).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the zipper of Ducruet with the two way zipper of Picot for the benefit of selectively adjusting the opening to get access to the inside of the upper garment.
Response to Arguments
Applicant's arguments filed 02/17/2021 have been fully considered but they are not persuasive. 
In response to the Applicant’s arguments that Ducruet does not teach a pass through opening extending through and surrounded by the inner surface and the outer surface, Ducruet does teach a pass through opening defined by closing and/or opening the zipper system 23. As shown in fig 5, there are two zippers 23, 24 on two sides of the main zipper 17 of the jacket. By adjusting the zipper 23 and/or 24, (as in fig 6, zipper 23 is closed and zipper 24 is open), the user can access into the space between the lower part 22 of the jacket and the skirt 18 for the purpose of getting access to the harness over the skirt without removing the jacket (fig 4).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN THI THAO NGUYEN whose telephone number is (571)272-8370.  The examiner can normally be reached on Monday-Friday 7:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/U.T.N./            Examiner, Art Unit 3732                                                                                                                                                                                            


/KHOA D HUYNH/            Supervisory Patent Examiner, Art Unit 3732